Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the continuation application filed February 26, 2021. The application’s effective filing date is July 24, 2014. This office action is a First Action Allowance.

Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).

Allowable Subject Matter
Claims 1 – 19 are allowed. The following is an examiner’s statement of reasons for allowance. The prior art of record does not disclose nor render obvious, either alone or in combination, a method as recited by Claim 1 and Claim 17, respectively, and further including, after the respective steps of polishing the dielectric capping layer, further depositing a second dielectric layer on the top surface of the exposed portion of the metal capping layer.
The closest prior art (made-of-record by Examiner) Li et al. (“Self-Aligned Vias Formed Using Sacrificial Metal Caps”; US 2015/0091181; effectively-filed September 30, 2013) discloses a method (See FIG. 2 – 5) comprising 

    PNG
    media_image1.png
    334
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    671
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    314
    666
    media_image4.png
    Greyscale


forming a metal capping layer 202 (para [0032]) over a metal line 102 disposed in a first dielectric layer 104 (para [0030); See FIG. 2); forming a dielectric capping layer 302 on the metal capping layer 202, at least a first portion of the dielectric capping layer 302 being non-overlapping with the metal capping layer 202 (See FIG. 3, para [0034]); polishing (“CMP”, para [0035]) the dielectric capping layer 302 to expose the metal capping layer 202 such that a top surface of an exposed portion of the metal capping layer is substantially co-planar with a top surface of the dielectric capping layer 302 (See FIG. 4). However, Li et al. does not further deposit a second dielectric layer on the top surface of the exposed portion of metal capping layer 302, as required by Applicant’s claimed invention(s). Instead, Li et al. removes the exposed metal capping layer 302 to form a cap opening 502 to replace the metal capping layer 302 with a dielectric capping layer 702 (See FIG. 7). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813